Name: Commission Regulation (EEC) No 1155/83 of 16 May 1983 correcting Regulation (EEC) No 852/83 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  means of agricultural production;  processed agricultural produce
 Date Published: nan

 17. 5 . 83 Official Journal of the European Communities No L 127/7 COMMISSION REGULATION (EEC) No 1155/83 of 16 May 1983 correcting Regulation (EEC) No 852/83 amending Regulation (EEC) No 1725/79 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended in particular for feed for calves HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 852/83 : 'However, at the request of the person concerned, the provisions of Regulation (EEC) No 1725/79 in force before 15 April 1983 shall continue to apply until 15 July 1983 . The request must be submitted to the competent agency not later than 31 May 1983 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 April 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 852/83 (3) amended Regulation (EEC) No 1725/79 (4) as regards the formulae for denaturing ; whereas, as a result of an omission, the transitional period enabling stocks to be used up is not shown in the text of Regulation (EEC) No 852/83 ; whereas it is essential therefore to correct this Regulation in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 93, 13 . 4. 1983, p. 8 . (4) OJ No L 199, 7. 8 . 1979, p. 1 .